Citation Nr: 0308473	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a spermatocele with 
right testicle removal.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from June 1977 to November 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision 
which denied service connection for a spermatocele with right 
testicle removal.  In December 2000, the Board remanded this 
appeal to the RO for further development.  


FINDINGS OF FACT

The veteran's spermatocele with right testicle removal was 
not present during service, or for more than a year 
thereafter, and it was not caused by any incident of service.  


CONCLUSION OF LAW

A spermatocele with right testicle removal was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1977 
to November 1978.  His service medical records do not refer 
to complaints of or treatment for a right spermatocele or for 
any right testicle problems.  On a July 1978 medical history 
form, the veteran checked that he had not suffered from a 
tumor, growth, cyst, or cancer; a rupture or a hernia; or 
frequent or painful urination.  The July 1978 objective 
separation examination noted that the abdomen and viscera 
(including a check for any hernia) and the genitourinary 
system were normal.  

In June 1998, the veteran submitted a claim for service 
connection for residuals of a right testicle growth.  He 
reported that he was treated for a growth of the right 
testicle which was called a strain when he was stationed in 
Germany.  The veteran stated that such disorder was caused by 
lifting large artillery shells.  

VA treatment records dated from November 1980 to March 1981 
show treatment for disorders including a right testicle 
disorder.  A November 1980 medical certificate and history 
report noted that the veteran reported he was found to have a 
scrotal growth in the service and was given medication which 
did not help.  It was noted that the veteran had surgery for 
a spermatocele in March 1980 and that he presently had a 
recurrence which was painful on the right side.  The 
assessment was a scrotal cyst.  A later November 1980 entry 
noted that the veteran had decreased pain and swelling of the 
scrotum.  The assessment was follow-up of a scrotal cyst.  
Another November 1980 entry noted that the veteran's right 
testicle had been removed and that his left testicle was 
completely normal.  

The veteran underwent a VA genitourinary examination in 
December 1998.  He reported that when he was in Germany, he 
was noted to have a knot on his right testicle.  The examiner 
stated that he supposed it could have been a spermatocele or 
perhaps the veteran had epididymitis there.  The veteran 
reported that he was treated at a VA facility in about 1980 
and that the knot remained until it was removed by a private 
doctor in 1982.  It was noted that the right testicle was 
actually removed.  The veteran indicated that his only 
complaint was that when sitting, he would sometimes have 
discomfort in the right sac area.  The examiner reported that 
examination of the external genitalia showed no hernia.  The 
examiner also noted that the veteran lacked a testicle on the 
right and had a normal left testicle.  The examiner stated 
that he could see no problems from the surgical site.  It was 
reported that there were no nodules or significant scars on 
the right and that the veteran was not overly tender in the 
area of the surgical site.  The impression was apparent 
history of a spermatocele on the right which had been 
removed.  

In a March 1999 statement, D. H. McConnell, M.D., reported 
that he had been the veteran's primary care physician since 
1978.  Dr. McConnell stated that the veteran gave a history 
that he sustained a right inguinal hernia lifting heavy 
artillery rounds when he was in the military, and that he was 
seen and evaluated in 1980.  It was reported that, at that 
time, the veteran had a right inguinal hernia repair and that 
he had a right spermatocele of the right testicle with a 
right orchiectomy performed.  Dr. McConnell stated that the 
surgery was performed at the Valentine-Shults 
Hospital/Clinic, but that such facility had subsequently 
closed and the medical records were no longer available.  

In a April 1999 statement, the veteran reported that he was 
having trouble with his condition when he was in the service.  
He stated that the service physicians gave him medication and 
that he also took medication after he was discharged.  He 
stated that the physicians at a VA facility gave him 
medication as soon as he got out of service.  

In a May 1999 statement, Dr. McConnell reported that the 
treatment records regarding the veteran would be on file at 
the Valentine-Shults Hospital and Clinic which was 
subsequently sold to the Baptist Hospital.  He stated that 
the Baptist Hospital was contacted concerning such treatment 
records and that according to the record keeper, the records 
had been destroyed.  

In a September 1999 statement, the veteran reported that he 
was given medication for a right spermatocele when he was in 
service in Germany and that he continued to take medication 
until he was out of the service.  He stated that he had the 
operation at a private hospital, as the VA kept putting off 
the operation.  

The veteran underwent a VA genitourinary examination February 
2001.  He reported that while he was in the service in 
Germany, he developed a painful knot on his right testicle 
after lifting very heavy ammunition rounds.  The veteran 
stated that such condition was not present during his basic 
training.  He indicated that he was examined and treated for 
pain from the condition after it occurred while he was in 
Germany.  He reported that after he was discharged, he 
continued to have the painful mass in the right scrotum.  The 
examiner noted that the veteran brought in treatment records 
from a VA facility which stated that the veteran was seen for 
pain and swelling of the scrotum and was found to have a 
scrotal cyst and was referred to a private physician.  It was 
reported that there was also another notation which noted 
that the right testicle had been surgically removed.  The 
examiner further noted that according to a letter from Dr. 
McConnell, the veteran was found to have a right inguinal 
hernia and a spermatocele of the right testicle and that he 
repaired the hernia and did an orchiectomy because the 
spermatocele was too large to dissect out.  The examiner 
reported that on examination of the veteran's external 
genitalia, there was no recurrence of the hernia.  The right 
testicle was absent and the left testicle was normal.  The 
diagnosis was status post repair of a right inguinal hernia 
and right orchiectomy and spermatocele.  The examiner 
indicated that it had been her impression that spermatoceles 
were congenital in etiology.  The examiner stated that she 
did not know if they could be activated by trauma or injury 
as seemed to be likely in that case.  It was noted that the 
veteran would be referred to an urologist for an opinion.  

The veteran underwent an additional genitourinary examination 
in May 2001.  The examiner noted that there were a few 
records in the computer and no previous urologic records from 
the clinic.  The veteran reported that while in the military, 
in the late 1970s, he developed a painful knot in the right 
testicle from lifting very heavy ammunition rounds.  He 
claimed that such was not present prior to joining the 
service and that he continued to have the painful mass in the 
right scrotum after he was discharged from the service.  The 
examiner noted that the veteran was evaluated in November 
1980 and that the work-up demonstrated a large spermatocele 
and that the veteran was operated on in 1980.  The examiner 
reported that per the records he was presented, the veteran 
was found to have a right inguinal hernia and large 
spermatocele of the right testicle and that it appears that 
the spermatocele was so large that a orchiectomy was 
necessary.  The veteran reported that he had no lower urinary 
tract symptoms and he denied any hesitancy or nocturia.  He 
also reported that he had a good stream, was able to get 
erections, and had normal sexual activity.  

The examiner reported that the genitourinary examination 
showed that the veteran had evidence of a right orchiectomy.  
The left testicle was normal in consistency and the spermatic 
cord was non-tender.  The examiner noted that there was no 
hydrocele or spermatocele, that the veteran had a circumcised 
phallus, and that there were no skin lesions on the phallus.  
As to an assessment, the examiner indicated that the veteran 
had a previous orchiectomy for an apparent spermatocele.  The 
examiner stated that a spermatocele was a common occurrence 
in young men and that to his knowledge, the etiology of the 
spermatocele was not related to straining or heavy lifting.  
The examiner noted that if the veteran did have an inguinal 
hernia, they were often caused by straining and lifting.  The 
examiner further remarked that the veteran had no 
complications from his surgery in 1980 including chronic 
scrotal pain.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a 
spermatocele with right testicle removal.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records from his 1977-1978 
active duty, including the 1978 separation examination, show 
no genitourinary problems, including a spermatocele, hernia, 
or problems with either testicle.

The post-service medical records show no treatment for the 
claimed condition until 1980, more than a year after service.  
Despite the veteran's self-reported history, given to some 
post-service doctors, that he had related problems during 
service, the service records themselves are negative for the 
problem.  A medical opinion based on an inaccurate lay 
history has no probative value.  Reonal v. Brown, 5 Vet.App. 
458 (1993).  In any event, the medical evidence, including VA 
examinations in 2001, show that the spermatocele with right 
testicle removal occurred after service and is not linked to 
any proven event of service. 

The weight of the competent medical evidence demonstrates 
that the veteran's spermatocele with right testicle removal 
was not present in service or for more than a year later, and 
was not caused by any incident of service.  Based on all the 
evidence, the Board must conclude that a spermatocele with 
right testicle removal was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a spermatocele with right testicle 
removal is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

